Gilbert, J.
1. The court having correctly charged the jury in regard to the general burden of proof, it will not be held error, in the absence of a written request, that he failed to instruct the jury upon the subject of the shifting of the burden which may arise during the progress of the ease. Hawkins v. Davie, 136 Ga. 550 (71 S. E. 873).
2. The issue that the defendant was not liable on the contract sued upon, because she was a minor, was submitted to the jury; and the evidence warranted a general verdict for the defendant. 10 R. C. L. 752, 756.

Judgment affirmed.


All the Justices eoneur.